DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, 8-9, 11-12, in the reply filed on 4/1/2021 is acknowledged.  Applicant’s election of species (c) where the copolymer is derived from an alcohol mixture with an average number of carbon atoms in a range from 20 to 32.
The traversal is on the ground(s) that the prior art fails to teach the limitation that if R1 is not hydrogen, R1 has a longer hydrocarbyl chain than R2.  This is not found persuasive because this limitation was not present in the claims that had been originally presented. The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application. See MPEP 818.02(a). Since the originally presented claims acted on by the examiner did not recite the R1 has a longer hydrocarbyl chain than R2 limitation argued by the Applicant, the restriction is properly maintained and Applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 10, 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/1/2021.
Claim Objections
Claims 2-3 are objected to because of the following informalities:  claims 2-3 refer to R1 and R2 and alkylene groups. However, an alkylene group is a bivalent radical having two points of attachment. It is clear that R1 and R2 have a single point of attachment and are alkyl groups. It is suggested that the term ‘alkylene’ be amended to ‘alkyl’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claim 8 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soriano (US 2016/0115369). 
Soriano teaches a compositions of copolymers added to crude oil (abstract) which includes an esterified alpha-olefin/maleic anhydride copolymer (abstract). Soriano teaches 
A C12 alpha olefin copolymer provides a copolymer having a C10 chain as the claimed R2 group. This combined with the preferred esterification of a C20-C28 alcohol (corresponding to the claimed R1 group) meets the claimed R1 having a longer hydrocarbyl chain than R2 limitation. Esterification with a C20-C28 alcohol results in a claimed R1 group having an average carbon number of 20-28.
It is noted that claims 4-5, 8 are recited in the product-by-process format by use of the language, “prepared by reacting…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Relevant Prior Art
Relevant prior art includes Peyton (US 6,174,843). 
Peyton teaches a composition of esterified alpha-olefin/maleic anhydride copolymer (abstract) where embodiments of the copolymer include 
    PNG
    media_image1.png
    127
    174
    media_image1.png
    Greyscale
 (col. 3, ln. 1-10) where n is from 3-33, R1 is an alkyl group having from about 4-18 carbon atoms, and x is 20-220 (col. 3, ln. 1-21). Peyton teaches the esterified copolymer is added to oils (col. 6, ln. 15-60) in an amount of 25-5000 ppm (col. 5, ln. 1-10) which corresponds to 0.0025-0.5 wt%. The groups taught by Peyton correspond to a claimed R2 group having 4-34 carbon atoms and a claimed R1 having 4-18 carbon atoms. 
This falls outside the scope of the instant claims which require the ester group (R1) to have 20-32 carbon atoms.
Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive.
Applicant argues that the examples of Soriano show an alpha olefin maleic anhydride copolymer having a longer alkyl group (C30) than an ester group (C20-28) and that there is no teaching of a R1 (ester) longer than the R2 (alkyl). This is not persuasive because the example amounts to a preferred embodiment. A preferred embodiment is not controlling, rather, all disclosures “including unpreferred embodiments” must be considered. See MPEP 2123 and In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972). Disclosed examples and preferred embodiments do not constitute a teaching away from a In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.